Citation Nr: 1635574	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from September 12, 2008, and a rating in excess of 70 percent from April 11, 2014, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to May 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision, in which the RO, inter alia, granted service connection for PTSD, assigning an initial 50 percent rating, effective September 12, 2008.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

In November 2011, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In December 2013, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further action, to include additional development.  After accomplishing further action, in a May 2014 rating decision, the AMC partially granted the Veteran's claim for a higher initial rating for his service-connected PTSD, assigning a higher 70 percent rating, effective April 11, 2014.  However, as higher ratings are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, a claim for higher ratings (characterized to reflect the staged ratings assigned) remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  In May 2014, the AMC issued a supplemental SOC (SSOC), denying a rating in excess of 70 percent for PTSD.

In June 2014, the Veteran requested an earlier effective date for his increased rating of 70 percent for PTSD, asserting that clear and unmistakable error occurred in the award date granted for the increase per the May 2014 rating decision.  See June 2014 Statement in Support of Claim, VA Form 21-4138.  In an April 2015 rating decision, the RO found that the previous PTSD disability rating was not clearly and unmistakably erroneous.  Accordingly, the RO found that an earlier effective date was not warranted.  The Board notes, however, that such matter is encompassed within the claim for a rating in excess of 50 percent prior to April 11, 2014, currently on appeal.

In May 2016, the Board informed the Veteran that the VLJ that conducted the November 2011 hearing was currently unavailable to participate in a decision on his appeal and offered him the opportunity to appear at a hearing before another VLJ who would participate in the decision.  The Veteran was advised that if he did not respond within 30 days from the date of the letter, that the Board would assume that he did not want another hearing and proceed accordingly.  To date, neither the Veteran nor his representative has responded.

As explained in more detail, below, given the evidence of record suggesting that the Veteran may be unemployable to his service-connected PTSD, the Board has expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

First, addressing characterization of the appeal, the Board previously noted that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice, supra.  Here, the evidence of record appears to raise a claim for a TDIU.  In his August 2010 substantive appeal (VA Form 9), the Veteran indicated that, due to his PTSD, he was having a hard time finding employment, and that no employer wanted to hire him.  Moreover, during a February 2009 VA PTSD examination, the Veteran asserted that he was unemployed due to the effects of his PTSD.  Given this evidence, the Board finds that the matter of the Veteran's entitlement to a TDIU due to PTSD has reasonably been raised in the context of the Veteran's claim for higher ratings.  See id. at 447.  However, as the AOJ has not specifically adjudicated this matter, after giving the Veteran an opportunity to file a formal claim for a TDIU, and accomplishing the additional actions noted below, the AOJ must address this matter, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In December 2013, the Board remanded the claim for a higher initial rating for PTSD, in part, for the Veteran to undergo another VA examination to evaluate the current severity of his PTSD.  Specifically, the Board instructed the VA examiner to provide an opinion as to the severity of the service-connected PTSD symptomatology and its impact on occupational and social functioning.  In addition, the VA examiner was instructed to opine as to whether the Veteran's service-connected disability render him unable to obtain and maintain gainful employment for which he would otherwise be qualified given his education and experience. 

Pursuant to the Board's December 2013 remand, the Veteran was afforded another VA PTSD examination in April 2014.  However, the April 2014 VA examiner did not provide an opinion as to whether the Veteran's PTSD render him unable to obtain and maintain gainful employment for which he would otherwise be qualified given his education and experience.  Instead, the examiner opined that the Veteran's "impaired attention span, insomnia, low self-esteem and poor motivation associated with his PTSD and depression make it more difficult for him to work."  She further stated the following: "[h]owever, he has reportedly been attending college for the past several years (appeared vague about how long)"; "[p]ast legal issues may have impacted the Veteran's ability to obtain employment as well"; and "[h]is increased frustration at NOT being able to find a job appears to have caused a significant increase in his poor self-esteem, anxiety, and subsequent depression."  In addition, although the examiner noted the Veteran's symptoms associated with PTSD, she did not directly comment on the severity of such symptoms.  Moreover, even though the examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, no rationale was provided.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, under these circumstances, the Board is unable to find that there has been substantial compliance with the prior remand directives, necessitating another remand.  See Stegall, supra; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required).

The Board acknowledges that that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, as medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity, to include employment, (38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of the Veteran's PTSD would be helpful in resolving the instant claims.

Given the above, the AOJ should arrange for the Veteran to undergo another VA PTSD examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records which may be relevant to both claims on appeal.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in West Palm Beach, Florida, and that records from that facility dated through April 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the West Palm Beach VAMC all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran since April 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

Also, during a visit at the VAMC in January 2013, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  No copy of any disability determination, or any clinical records used to support such an award, are of record.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of the Veteran's SSA disability determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, an October 2009 letter from the VA Vocational Rehabilitation Program indicates that the Veteran had filed a claim for vocational rehabilitation and employment services.  Evidence contained in a vocational rehabilitation folder may be relevant to this claim.  Hence, the AOJ should associate with the claims file any such folder or relevant records. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim for higher ratings should include consideration of whether any, or any further, "staged rating" of the disability is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD.

2.  Obtain from the West Palm Beach VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Associate any existing VA Vocational Rehabilitation folder or pertinent records with the claims file.

5.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

6.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist-for evaluation of his service-connected PTSD.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran, and full consideration of the record, the examiner should identify and completely describe the nature, frequency and/or severity (as appropriate) of all current psychiatric symptomatology associated with the Veteran's PTSD, rendering specific findings with respect to the nature, frequency and/or severity (as appropriate) of each symptom.  The examiner should also provide an assessment of the impact of such symptoms on the Veteran's occupational and social functioning.

The examiner should also fully describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.  Specifically, the examiner should comment on the functional effects of the disability on the Veteran's ability to perform the mental acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

If the Veteran is considered unemployable due to PTSD, the examiner should indicate the approximate date such unemployability began. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

8.   To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal. in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to the claim for higher ratings, whether any, or any further, staged rating is warranted).

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      (CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

